Citation Nr: 1144820	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for meniscectomy of the left knee with degenerative joint changes prior to July 15, 2009 and after September 1, 2010.

2.  Entitlement to a rating higher than 10 percent for service-connected degenerative arthritis of the right knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & K.V.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Cleveland, Ohio.  The Veteran now resides in Louisiana, so the matter is now handled by the RO in New Orleans, Louisiana.   

In a September 2009 rating decision, the RO granted a temporary total evaluation for the Veteran's left knee effective July 15, 2009, with an evaluation of 30 percent assigned from September 1, 2010.  Despite this, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to increased ratings for his service-connected bilateral knee disabilities.  

The record reflects that the Veteran's most recent VA examination for his knee disabilities was conducted in February 2009, more than two years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, during the August 2011 Hearing, the Veteran indicated that he has a painful scar as a result of a left knee surgery.  See August 2011 BVA Transcript, page 13.  The Veteran should be afforded a VA examination for his left knee scar.

The Veteran is also seeking entitlement to service connection for depression, as secondary to his service-connected bilateral knee disabilities.  The Board notes the Veteran has a current diagnosis of major recurrent depressive disorder.  See September 2008 private record.  The Veteran has not yet been afforded a VA examination for this disorder.  A remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his psychiatric disorder.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that his disabilities interfere with his ability to work.  See August 2011 BVA Transcript, page 15.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance. 

Any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran appropriate VCAA notice for his TDIU claim.

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his bilateral knee disability, his left hand sprain, and left knee scar.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements.  Include the measurement(s) and a comprehensive description of all scars on the left knee; report any limits imposed.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215, 5256 - 5263 and 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Following the examinations, the examiners should address the following: 

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom. 

b)  The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of his service-connected disabilities. 

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions. 

4.  Afford the Veteran a VA examination for his acquired psychiatric disorder, to include depression, as secondary to his service-connected bilateral knee disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed.

For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service, is causally related to his active service, OR is proximately due to or aggravated by his service-connected bilateral knee disabilities.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


